EXHIBIT 99.6 KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone Fax Internet (604) 691-3000 (604) 691-3031 www.kpmg.ca Consent of Independent Registered Public Accounting Firm To the Board of Directors of Ballard Power Systems Inc. We consent to the use of our reports, each dated February 25, 2014,with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting included in this annual report on Form 40-F. We also consent to the incorporation by reference of each of the above reports into the Company’s Registration Statements (No. 333-156553 and 333-161807 on Form S-8 and No. 333-180579 on Form F-10, as amended) of Ballard Power Systems Inc. /s/ KPMG LLP Chartered Accountants Vancouver, Canada February 26, 2014 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP
